Citation Nr: 0822162	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a psychosis may be deemed to have been incurred in 
service for the purpose of establishing eligibility for VA 
treatment for such disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
June 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Denver Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's claims file is now in the 
jurisdiction of the Houston, Texas RO.

The Board remanded the matter in January 2005 and October 
2007 for additional development.  In March 2008, the veteran 
presented testimony before the undersigned member of the 
Board of Veterans' Appeals during a hearing at the RO.


FINDINGS OF FACT

1.  In October 2007, the Board decision determined that 
service connection was not warranted for a psychiatric 
disorder.  The Board notified the veteran of this decision 
and of her procedural and appellate rights, but she has not 
initiated an appeal.

2.  A preponderance of the evidence does not demonstrate that 
the veteran developed a psychosis within the two-year period 
following service or prior to May 8, 1977.


CONCLUSIONS OF LAW

The criteria for entitlement to VA treatment under the 
provisions of 38 U.S.C.A. § 1702 have not been met.  38 
U.S.C.A. § 1702 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2002, March 2005, and September 2006 
letters, with respect to the claim of whether a psychosis may 
be deemed to have been incurred in service for the purpose of 
establishing eligibility for VA treatment.  The September 
2006 letter also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2002, March 2005, and September 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2002, prior to 
the adjudication of the matter in March 2003. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2002, March 2005, and September 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's available service medical and 
personnel records, VA outpatient reports, Social Security 
Administration (SSA) records, private treatment records from 
Kaiser Permanente, and a VA examination report dated in 
January 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran claims entitlement to VA treatment for psychosis.  
In relevant part, the law provides that VA shall furnish to 
eligible veterans hospital care and medical services which VA 
determines to be needed.  Such treatment shall be provided to 
any veteran for a service-connected disability, to any 
veteran who has a service-connected disability rated at 50 
percent or more, and to veterans in certain other 
circumstances.  38 U.S.C.A. § 1710 (West 2002).

Service connection for a psychosis may be established under 
the provisions of 38 U.S.C.A. § 1702 for the purpose of 
establishing eligibility for such treatment.  That section 
provides that any veteran of World War II, the Korean 
conflict, the Vietnam era, or the Persian Gulf War who 
developed an active psychosis (1) within two years after 
discharge or release from the active military, naval, or air 
service, and (2) before July 26, 1949, in the case of a 
veteran of World War II, before February 1, 1957, in the case 
of a veteran of the Korean conflict, before May 8, 1977, in 
the case of a Vietnam era veteran, or before the end of the 
two-year period beginning on the last day of the Persian Gulf 
War, in the case of a veteran of the Persian Gulf War, shall 
be deemed to have incurred such disability in the active 
military, naval, or air service.  38 U.S.C.A. § 1702 (2007).

The Board initially observes that the provisions or 38 
U.S.C.A. § 1702 are conjunctive, not disjunctive.  That is, a 
Vietnam veteran must establish both (1) that an active 
psychosis developed within two years after service and (2) 
developed before May 8, 1977.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

A review of the record fails to demonstrate that the veteran 
was diagnosed as having or received treatment for a psychosis 
within two years after her discharge from service or before 
May 8, 1977.  A complete discussion regarding the origin of 
the veteran's psychiatric disability is found in the October 
2007 Board's analysis of the veteran's service connection 
claim.  In October 2007, the Board held that service 
connection was not warranted for a psychiatric disorder.  The 
Board reasoned that service connection was not warranted for 
a psychiatric disorder because a psychiatric disorder was not 
manifested within the veteran's period of active service; 
within the first post-service year; and there was no evidence 
that the veteran's current psychiatric disorder was 
etiologically related to her period of active service.  
Accordingly, service connection was denied for a psychiatric 
disorder was denied.

As noted, based upon her service during the Vietnam era the 
veteran seeks entitlement to service connection for a 
psychosis under the provisions of 38 U.S.C.A. § 1702 for the 
purpose of establishing eligibility for VA treatment.  The 
record demonstrates the veteran served during the Vietnam era 
and was separated from service in June 1970.  The medical 
evidence of record, however, does not demonstrate that the 
veteran was diagnosed as having a psychosis within two years 
of her June 1970 date of discharge or prior to May 8, 1977.  
Rather, the first indication of treatment for a psychiatric 
disorder was in December 1990, more than 20 years after her 
discharge from service.  The Board acknowledges that the 
veteran has alleged that she began receiving psychiatric 
treatment in the 1980's; however, this would still not be 
within two years of her discharge from service or prior to 
May 8, 1977, and her allegation is not supported by the 
evidence of record.  It is further noted that upon VA 
examination in September 2006, the veteran was diagnosed as 
having a schizoaffective disorder and an anxiety disorder and 
the VA examiner opined that her psychiatric disorders were 
less likely than not to have begun during her period of 
active duty or related to her military experiences.  The 
examiner acknowledged that the veteran did exhibit alcohol 
abuse during service; however, she did not manifest any clear 
signs of schizoaffective disorder.  In light of the 
aforementioned evidence, the Board finds that the veteran's 
post-service diagnosis and treatment for psychiatric 
difficulties fall outside the two-year presumptive period set 
forth in 38 U.S.C.A. § 1702 and are not prior to May 8, 1977.  

The Board acknowledges that veteran's testimony and her 
friends and family members' statements that her current 
psychiatric disorder began during service she was a changed 
person after her discharge from service.  As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In any event, the record contains 
absolutely no probative evidence supporting her theory of 
entitlement.

In conclusion, because the veteran's psychosis did not have 
its onset within two years of her discharge from service or 
prior to May 8, 1977, service connection for a psychosis for 
the purpose of establishing eligibility for treatment under 
38 U.S.C. § 1702 is not warranted.  The benefit sought on 
appeal is accordingly denied.




ORDER

A psychosis is not deemed to have been incurred in service 
for the purpose of establishing eligibility for VA treatment 
for such disability.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


